*25OPINION
PER CURIAM.
We find no merit in appellant’s contention that his sentence is excessive.1 Therefore, the judgment of the superior court is affirmed. McClain v. State, 519 P.2d 811 (Alaska 1974).

. Appellant and another individual robbed the night clerk at an Anchorage motel. Appellant was armed with a rifle which appellant claims had been unloaded prior to the robbery. His companion carried a knife. Appellant pled guilty to a charge of armed robbery, and the superior court imposed a five year sentence, one third of the authorized maximum. AS 11.-15.240. Appellant has a lengthy juvenile record and at the time of the present offense was an adult parolee from the state of Massachusetts where he had previously been convicted and sentenced for armed robbery.